UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4749


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORNELL ISAAC TAYLOR, a/k/a Yum,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00477-WO-1)


Submitted:   April 12, 2011                   Decided:   May 4, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant. Ripley E. Rand, United States
Attorney, Randall S. Galyon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cornell Isaac Taylor pleaded guilty to possession with

intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)

(2006).        The district court sentenced Taylor to the statutory

mandatory minimum term of 120 months of imprisonment, and he now

appeals.       Finding no error, we affirm.

               On appeal, Taylor argues that the district court erred

in determining that he was ineligible for application of the

safety    valve       provision      under     the    Sentencing         Guidelines.         In

reviewing       the      district         court’s          calculations        under      the

Guidelines, “we review the district court’s legal conclusions de

novo     and    its    factual       findings        for    clear       error.”        United

States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010) (internal

quotation      marks    and     citation       omitted).          We    will   “find   clear

error only if, on the entire evidence, [we are] left with the

definite and firm conviction that a mistake has been committed.”

Id. at 631 (internal quotation marks and citation omitted).

               To   qualify        for   the    safety      valve       provision      and    a

sentence below the statutorily required mandatory minimum, the

defendant must establish that: (1) he does not have more than

one    criminal       history      point;    (2)     he    did    not    use   violence      or

possess    a    firearm       in    connection       with        the    offense;    (3)   the

offense did not result in death or serious bodily injury; (4) he

was not an organizer, leader, manager, or supervisor of others

                                               2
in the offense; and (5) no later than the time of sentencing, he

truthfully       provided        the      government         with    all    evidence         and

information he had concerning the offense or offenses that were

part of the same course of conduct or of a common scheme or

plan.     18 U.S.C. § 3553(f) (2006); U.S. Sentencing Guidelines

Manual    §    5C1.2     (2010).          The   defendant        bears     the    burden      of

proving that all five safety valve requirements have been met.

United    States      v.    Beltran-Ortiz,           91   F.3d      665,   669    (4th       Cir.

1996).

              Moreover,          the      requirement          that        the     defendant

truthfully provide all information concerning the offense to the

government          “obligates          defendants        to     demonstrate,          through

affirmative          conduct,       that        they      have       supplied          truthful

information to the Government.”                      United States v. Ivester, 75

F.3d 182, 185 (4th Cir. 1996) (concluding that defendant must

come    forward      with    truthful       information        regardless         of    whether

government      seeks       to   debrief     defendant).            The    district      court

determined        that      Taylor        had       failed     to     provide          truthful

information to the Government regarding the offense.                                    Having

reviewed      the    record,       we    conclude      that    this    finding         was   not

clearly erroneous.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions         are    adequately         presented      in    the    materials

                                                3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4